          Case 4:20-cv-00201-LPR Document 7 Filed 04/30/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JIMMY RICHARD JOHNSON                                                                PLAINTIFF
#171852


v.                              Case No. 4:20-cv-000201-LPR


DARRELL ELKIN, et al.                                                            DEFENDANTS


                                           JUDGMENT

       Consistent with the Order that was entered on April 30, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice. The Court certifies that an in forma

pauperis appeal from this Judgment and accompanying Order would not be taken in good faith,

pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 30th day of April 2020.




                                                    ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
